Citation Nr: 0328678	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for metatarsalgia, both feet.

2.  Entitlement to a compensable rating for calluses, left 
foot.

3.  Entitlement to a compensable rating for calluses, right 
foot.

4.  Entitlement to a compensable rating for hammertoe, left 
foot, with bunions of the second digit.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a January 2002 decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which awarded service connection for 
metatarsalgia of both feet and denied increased ratings for 
the veteran's calluses of the left foot, calluses of the 
right foot, and hammertoe of the left foot.  At that time, a 
total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU) was also 
denied.  The veteran was notified of this adverse decision by 
letter dated February 2, 2002.  Thereafter, he appealed the 
disability rating assigned for his service-connected 
disabilities.  However, the evidence does not show that he 
perfected an appeal of the issue of TDIU.

In March 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
folder.  At the hearing, the veteran asserted that his 
service-connected foot disabilities render him unemployable.  
In addition, he expressed belief that service connection is 
warranted for his hammertoe disability of the right foot.  
These matters are referred to the RO for further action, if 
appropriate.   




REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) prior to render a 
decision on this appeal.  38 U.S.C.A. § 5100 et seq. (West 
2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).   The duty to assist requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)" and provide a medical examination or opinion when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A.§ 5103A; 38 C.F.R. § 3.159(c) (2002).  

At his March 2003 hearing, the veteran reported that he 
employer had referred him to physicians who had suggested 
that he be placed on disability retirement.  However, it does 
not appear that a copy of medical treatment records from 
these physicians are presently associated with the claims 
folder.  As these records are potentially probative, an 
effort should be made to obtain copies of them.  See 
38 C.F.R. § 3.159(c)(1).  In addition, the veteran's 
representative referenced a December 2002 letter from the 
veteran's employer which referenced a pending claim for 
disability retirement.  As this document is potentially 
probative to the issues on appeal, a copy of the letter and 
supporting documentation should be obtained and associated 
with the claims folder.  

Similarly, the veteran asserted that he had filed for Social 
Security disability benefits two or three years ago.  
However, the records pertaining to the veteran's claim for 
Social Security disability benefits as well as the medical 
records relied upon concerning that claim are not presently 
associated with the claims folder.  The duty to assist 
requires that such records be obtained and associated with 
the claims folder.  See 38 C.F.R. § 3.159(c)(2).

In addition to the foregoing, the schedular criteria for 
evaluation of skin disabilities were recently changed, 
effective August 30, 2002.  67 Fed. Reg. 49,590-49,599 (July 
31, 2002) (to be codified as amended at 38 C.F.R. § 4.118).  
In this regard, the Board notes that the veteran's calluses 
had previously been evaluated under Diagnostic Code 7319 as 
analogous to benign new growths of the skin.  Under the new 
version of Diagnostic Code 7319, benign skin growth may be 
evaluated as scars under Diagnostic Code 7801 through 7805.  
In light of the changes in the pertinent rating criteria, the 
Board is of the opinion that a new VA examination would be 
probative in ascertaining the severity of the veteran's 
service-connected foot disabilities.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995); see also, 38 C.F.R. 
§ 3.159(c)(4).  This medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

Based on the discussion above, this case is REMANDED for the 
following development:  

1.  The RO should ask the veteran to 
complete releases containing the names 
and addresses of all medical care 
providers who treated him for his 
service-connected metatarsalgia, calluses 
of the left foot, calluses of the right 
foot, and hammertoe of the left foot 
since his separation from active duty.  
In particular, the veteran should be 
asked to provide a copy of the December 
2002 letter from his employer discussed 
at the March 2003 hearing before the 
Board, as well as releases for all 
medical records in the employer's 
posssession.  After securing the 
necessary releases, the RO should obtain 
these records.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Thereafter, the veteran should be 
afforded VA foot and skin examinations to 
ascertain the severity of his service-
connected metatarsalgia, calluses of the 
left foot, calluses of the right foot, 
and hammertoe of the left foot.  The 
claims folder should be made available to 
the examiner(s) for review before the 
examination. 

The examiner(s) should be asked to 
comment on any present manifestations of 
the veteran's service-connected foot 
disabilities.  The examiner(s) should 
provide color photographs of the 
veteran's service-connected foot 
disabilities.  

In addition, the examiner(s) should:

(a)  Indicate whether the veteran's 
service-connected hammertoe 
disability of the left foot results 
in unilateral disability without 
claw foot affecting all toes; 

(b)  Indicate whether the veteran's 
calluses of either the left or right 
foot are deep or cause limited 
motion;

(d)  Provide measurements of the 
total surface area affected by 
calluses on each foot;

(e)  Indicate whether the veteran's 
calluses of either foot are 
manifested by localized or episodic 
cutaneous involvement; and 

(f)  Indicate whether the veteran's 
calluses of the either foot are 
manifested by a need for systemic 
medication.  If so, the examiner 
should comment on the total duration 
of such treatment during the 
previous 12 month period.  

4.  Thereafter, the RO should 
readjudicate this claim with consider of 
the revised diagnostic criteria contained 
in 38 C.F.R. § 4.118.  If the benefits 
sought on appeal remain denied, either in 
whole or in part, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




